UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2333



DONOVAN ANTHONY DAWKINS,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-343-669)


Submitted:   June 15, 2005                 Decided:   July 12, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Richard
M. Evans, Assistant Director, Carolyn M. Piccotti, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donovan Anthony Dawkins, a native and citizen of Jamaica,

petitions for review of both an order of the Board of Immigration

Appeals (“Board”) and the immigration judge, arguing that his due

process rights were violated when neither court considered his

application for voluntary departure. Dawkins concedes removability

under 8 U.S.C. § 1182(a)(2)(A)(i)(II), but contends that the court

did not properly consider his application for voluntary departure.

We deny the petition.

          On May 11, 2005, The REAL ID Act, 119 Stat. § 231 went

into effect, amending 8 U.S.C. § 1252(a)(2) (2000) to add a

subsection (D) that states in pertinent part:

     (D) Judicial review of certain legal claims

     Nothing in subparagraph (B) or (C), or in any other
     provision of this chapter (other than this section) which
     limits or eliminates judicial review, shall be construed
     as precluding review of constitutional claims or
     questions of law raised upon a petition for review filed
     with an appropriate court of appeals in accordance with
     this section.

8 U.S.C. § 1252(a)(2)(D) (2005).   Although we have jurisdiction to

consider Dawkins’ claim, we find that it was not properly raised or

pursued before either the immigration judge or the Board.        We

therefore find that Dawkins was not entitled to adjudication on the

issue.   Accordingly, we deny Dawkins’ petition for review.      We

dispense with oral argument because the facts and legal contentions




                              - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -